Title: To James Madison from Jesse Torrey Jr., 15 January 1822
From: Torrey, Jesse Jr.
To: Madison, James


                
                    (Confidential)
                    Sir,
                    Chambersburg, (Penna) Jan. 15, 1822.
                
                In addressing you I deem it my duty to commence with a humble petition to you and Mrs. Madison to pardon the enthusiasm and eccentricities which I displayed, when at your residence, and in Washington; particularly in troubling her with my crude and incoherent rhapsodies on the subject of African Slavery, et cetera. Not unconscious, at the time, of my ardent zeal, I exculpated myself, by the purity of my intentions. I do not know that I can offer any sufficient apology; but I claim a little lenity on account of being at that time, a victim of a slow incessant fever, which probably extended its effects to the brain, and consequently the mind. Besides this, it is probable that I inherited a sensitive sympathy and a spirit of enthusiasm from my ancestors; of whom I am informed that my grand-mother was a very pious and zealous Connecticut presbyterian, who, in addition to her acquired resources, (as she was a lady of great reading and knowledge) possessed the sympathetic faculty of combining the eloquence of tears with her fervent religious exhortations. I was almost in a state of desperation from extreme poverty joined with debility.
   *My situation is now far more tolerable in both respects. By a rigid adherence to a regimen of milk and bread, as my only food, and pure water as my only drink, for five years past, I have attained a comfortable degree of health, compared with what it was for nine years previous.
 I was at the same time elated with the belief (of which I am still not entirely exempt) that I had made discoveries, both in morals and physics, of the highest importance to the welfare of mankind. On this subject I will only add that I trust,

with confidence, that you are so much my friend, as to be disposed to forgive my past harmless aberrations.
                Sir, I forward you herewith, a copy of the Moral Instructor, of which I am the Compiler, and in part, the Author. As it is designed to advance the progress of knowledge and virtue in our Republic, I hope you will consider it sufficiently worthy of your notice to oblige me with a careful examination of it, and a perusal of the original parts, which I will designate.
                You would oblige me particularly, by the communication of your sentiments, (through the Post Office in this village) respecting my project of gratuitous circulating Libraries, as well as your opinion of the probable tendency of the Moral Instructor, if generally circulated, to promote the general welfare of our country. The commanding example of Boston, in establishing a free Library for the exclusive benefit of Apprentices, (which I suppose resulted from the previous circulation of one of my tracts in Boston, which contained the second, and other sections of the first part of the Moral Instructor) has given popularity to Apprentices’ Libraries, and been imitated in several other populous towns. Besides the effect of example, the title of Apprentices’ added to Library, is calculated to excite the sympathy of the humane. But this distinctive appellation is not adapted to the country at large, nor ought to exclude all other classes of youth in cities from a participation in the benefit of free Libraries.
                I have lately formed a resolution to recommence practical efforts for the accomplishment of my original Project of National Instruction by means of the universal institution of Free Circulating Libraries. And as the success of all new institutions depending on popular encouragement, is greatly assisted by the favorable opinions and influence of individuals in whom public confidence has been long concentrated, I should value your sentiments on the subject as an essential benefit to the Republic as well as to myself.
                I recollect that you expressed your approbation of my views respecting the diffusion of knowledge when I was at your residence: I hope therefore, if you should conclude to comply with my solicitation, that you will add to your opinion of the plan in view, such suggestions, as may occur, of the best measures to be pursued for facilitating its execution and the extension of its utility. I am, Sir, with sentiments of great respect, your sincere Friend &c.
                
                    Jesse Torrey Junr.
                
                
                    P.S. My residence is at New Lebanon, (N.Y.) but I expect to remain in this vicinity several months; having come into this country, as an agent for Jethro Wood for the purpose of introducing the manufacture of his cast iron plough; an occupation which requires much travelling, and hence is favorable to my health, and my design of promoting the institution of free Libraries.
                
            